Case: 19-30316      Document: 00515786923          Page: 1    Date Filed: 03/18/2021




             United States Court of Appeals
                  for the Fifth Circuit                                   United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           March 18, 2021
                                    No. 19-30316
                                                                            Lyle W. Cayce
                                                                                 Clerk

   David Franco,

                                                             Plaintiff—Appellant,

                                       versus

   Mabe Trucking Company, Incorporated; Richard Agee;
   National Interstate Insurance Company,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:17-CV-871


   Before King, Jones, and Dennis, Circuit Judges.
   James L. Dennis, Circuit Judge:
            David Franco sued Mabe Trucking Co. (“Mabe”) in the United
   States District Court for the Eastern District of Texas after Franco’s car
   accident with a truck owned by Mabe and operated by a Mabe employee. The
   car-truck mishap had occurred in Louisiana a few miles from its border with
   Texas.     The Texas federal district court concluded that Mabe lacked
   sufficient contacts with Texas to subject the company to personal jurisdiction
   in the state. However, the court found that it was in the interests of justice
   not to dismiss the case and instead transferred it to the United States District
Case: 19-30316          Document: 00515786923                Page: 2       Date Filed: 03/18/2021




                                            No. 19-30316


   Court for the Western District of Louisiana, the federal district court sitting
   in the district in which the accident occurred. But the Louisiana federal
   district court concluded that Franco’s claims were untimely and granted
   summary judgment for Mabe. For the following reasons, we REVERSE and
   REMAND.
                                                       I.
           On November 24, 2015, Franco was involved in a vehicular accident
   with a truck owned by Mabe and operated by Mabe’s employee. The
   accident occurred in Louisiana, three miles from the Texas border. Franco
   filed suit against Mabe in the Eastern District of Texas on November 22,
   2016, two days before the one-year anniversary of the accident, and Franco
   served Mabe on January 20, 2017. Finding that it lacked personal jurisdiction
   over Mabe due to Mabe’s lack of significant contacts with Texas, the Texas
   federal district court transferred the case to the Western District of
   Louisiana, which would likely have possessed specific jurisdiction under the
   Louisiana long-arm statute to try claims against Mabe related to the accident
   because the court sat within the district in which the accident occurred. 1 See


           1
             Federal Rule of Civil Procedure 4(k)(1)(a) provides that “[s]erving a summons or
   filing a waiver of service establishes personal jurisdiction over a defendant . . . who is subject
   to the jurisdiction of a court of general jurisdiction in the state where the district court is
   located.” The Louisiana long-arm statute establishes the jurisdiction of Louisiana courts
   over nonresidents, and it provides, as relevant here:
           A. A court may exercise personal jurisdiction over a nonresident, who acts
           directly or by an agent, as to a cause of action arising from any one of the
           following activities performed by the nonresident:
                    ....
                    (3) Causing injury or damage by an offense or quasi offense
                    committed through an act or omission in this state.
   LA. STAT. ANN. § 13:3201. Ultimately, however, we need not further examine whether
   the Louisiana district court would have had personal jurisdiction over Mabe had Mabe not




                                                   2
Case: 19-30316        Document: 00515786923              Page: 3       Date Filed: 03/18/2021




                                          No. 19-30316


   Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (noting that a
   court’s exercising specific jurisdiction over an out-of-state defendant is
   constitutional when a suit arises out of the defendant’s contacts with the
   forum state). The Texas district court magistrate judge explained: “Because
   the Court lacks personal jurisdiction over [Mabe], and hence venue under
   § 1391(b)(1) is improper, the Court finds it suitable in the ‘interests of
   justice’ to transfer the case to the Western District of Louisiana, the district
   where the accident occurred. See 28 U.S.C. § 1406(a).” 2
           Mabe moved for summary judgment in the Louisiana district court,
   arguing that Franco’s claims had prescribed under Louisiana law. 3 See LA.
   CIV. CODE arts. 3492, 3462. Louisiana Civil Code Article 3492 establishes
   a one-year prescriptive period for delictual actions like the one Franco
   brought against Mabe. Article 3462 provides that prescription is interrupted
   when a party files suit “in a court of competent jurisdiction and venue”; if a
   party files suit in a court of incompetent jurisdiction or improper venue,
   however, prescription is interrupted “only as to a defendant served by
   process within the prescriptive period.” LA. CIV. CODE art. 3462. Mabe
   argued that Franco’s claims were prescribed because he filed suit in the
   Texas district court, which was an incompetent court, and failed to serve
   Mabe within the one-year prescriptive period.



   consented because Mabe does not challenge it and, unlike with subject-matter jurisdiction,
   objections to personal jurisdiction may be waived. Shirley v. Maxicare Texas, Inc., 921 F.2d
   565, 568 (5th Cir. 1991).
           2
              Neither party disputes the Texas federal district court’s determination that,
   under federal law, the Eastern District of Texas was an improper venue without personal
   jurisdiction over Mabe.
           3
            Federal courts apply Louisiana prescription law to diversity actions which
   Louisiana law governs, as “state statutes of limitations are considered substantive for
   purposes of Erie analysis.” Vincent v. A.C. & S., Inc., 833 F.2d 553, 555 (5th Cir. 1987).




                                                3
Case: 19-30316       Document: 00515786923           Page: 4     Date Filed: 03/18/2021




                                      No. 19-30316


          The Western District of Louisiana court initially denied Mabe’s
   motion, concluding that 28 U.S.C. § 1631 rendered Franco’s claims timely.
   Under § 1631, when a federal “court finds that there is a want of jurisdiction”
   and that a transfer would be “in the interest of justice,” “the court . . . shall
   transfer” the action to another court “in which the action could have been
   brought” and the transferred action “shall proceed as if it had been filed in .
   . . the court to which it was transferred . . . on the date it was actually filed in
   . . . the court from which it was transferred.” The Louisiana district court
   concluded that the transfer from the Texas district court was a § 1631 transfer
   in “all but name,” and therefore the case must be treated “as if” it had been
   filed in the Western District of Louisiana on November 22, 2016, which is
   within Louisiana’s one-year prescriptive period.
          On Mabe’s motion for reconsideration, however, a different presiding
   judge of the Louisiana district court reversed the ruling. The court reasoned
   that § 1631 was not intended to govern prescription and that Article 3462 is a
   substantive Louisiana law that controlled the diversity action under the
   doctrine of Erie Railroad Co. v. Tompkins, 304 U.S. 64, (1938). The court
   therefore concluded that Franco’s claims were prescribed, entered judgment
   for Mabe, and dismissed Franco’s claims with prejudice. This appeal
   followed.
                                             II.
          We must first determine whether the Eastern District of Texas
   properly transferred the case to the Western District of Louisiana pursuant
   to § 1631, or whether the transfer was effectuated under some other
   provision. If the case was not transferred under § 1631, then that statute’s
   interaction with Louisiana’s prescriptive period is not at issue here. If the
   case was transferred pursuant to § 1631, however, we must next evaluate
   § 1631’s interaction with Louisiana law to determine whether the Louisiana




                                            4
Case: 19-30316      Document: 00515786923           Page: 5     Date Filed: 03/18/2021




                                     No. 19-30316


   federal district court properly granted Mabe summary judgment on the basis
   that Franco’s claims are prescribed. We review a district court’s grant of
   summary judgment and issues of statutory interpretation de novo. Romero v.
   City of Grapevine, 888 F.3d 170, 175 (5th Cir. 2018); In re Glenn, 900 F.3d
   187, 189 (5th Cir. 2018).
                                          A.
                                            1.
          We first address whether § 1631 permits a district court to transfer a
   case for lack of personal, as opposed to subject-matter, jurisdiction. Mabe
   argues that § 1631 permits transfer only when a court lacks subject-matter
   jurisdiction. Our court has not yet had occasion to decide this question. See
   Bentz v. Recile, 778 F.2d 1026, 1028 n.5 (5th Cir. 1985) (noting the issue but
   explaining that we need not reach it).
          “The task of statutory interpretation begins and, if possible, ends with
   the language of the statute.” Trout Point Lodge, Ltd. v. Handshoe, 729 F.3d
   481, 486 (5th Cir. 2013). “When the language is plain, we ‘must enforce the
   statute’s plain meaning, unless absurd.’” Id. (quoting In re Nowlin, 576 F.3d
   258, 261-62 (5th Cir. 2009)); see also BedRoc Ltd. v. United States, 541 U.S.
   176, 183 (2004) (“The preeminent canon of statutory interpretation requires
   us to ‘presume that the legislature says in a statute what it means and means
   in a statute what it says there.’” (alteration omitted) (quoting Conn. Nat’l
   Bank v. Germain, 503 U.S. 249, 253-54 (1992))).
          Section 1631 states:
          Whenever a civil action is filed in a court as defined in section
          610 of this title . . . and that court finds that there is a want of
          jurisdiction, the court shall, if it is in the interest of justice,
          transfer such action or appeal to any other such court . . . in
          which the action or appeal could have been brought at the time




                                            5
Case: 19-30316       Document: 00515786923           Page: 6    Date Filed: 03/18/2021




                                      No. 19-30316


           it was filed . . ., and the action or appeal shall proceed as if it
           had been filed in . . . the court to which it is transferred on the
           date upon which it was actually filed in . . . the court from which
           it is transferred.
   28 U.S.C. § 1631.
           The text does not confine itself to personal or subject-matter
   jurisdiction, but instead “a want of jurisdiction” generally. Black’s Law
   Dictionary defines “want of jurisdiction” to encompass a lack of subject-
   matter jurisdiction or a lack of personal jurisdiction.          See WANT OF
   JURISDICTION, Black’s Law Dictionary (11th ed. 2019) (“A court’s lack of
   power to act in a particular way or to give certain kinds of relief. A court . . .
   may lack authority over a person or the subject matter of a lawsuit . . . .”).
   The entry for “jurisdiction” also includes sub-entries for both subject-matter
   jurisdiction (“Jurisdiction over the nature of the case and the type of relief
   sought”) and personal jurisdiction (“A court’s power to bring a person into
   its adjudicative process”). See JURISDICTION, Black’s Law Dictionary
   (11th ed. 2019). Moreover, Congress used “subject-matter jurisdiction”
   elsewhere in Title 28 and could have similarly restricted § 1631’s ambit if it
   so wished. See, e.g., 28 U.S.C. § 1390(a) (“[T]he term ‘venue’ refers to the
   geographic specification of the proper court or courts for the litigation of a
   civil action that is within the subject-matter jurisdiction of the district courts
   in general.”); Lozano v. Montoya Alvarez, 572 U.S. 1, 16 (2014) (explaining
   that when legislators did not adopt “obvious alternative” language, “the
   natural implication is that they did not intend” the alternative). Accordingly,
   the plain text of § 1631 indicates that it permits a district court to transfer an
   action when it lacks subject-matter jurisdiction, personal jurisdiction, or
   both.
           The decisions of our sister circuits confirm that the term
   “jurisdiction” in § 1631 encompasses both personal and subject-matter




                                           6
Case: 19-30316      Document: 00515786923           Page: 7     Date Filed: 03/18/2021




                                     No. 19-30316


   jurisdiction: The First and Sixth Circuits so held after squarely confronting
   the question. See Fed. Home Loan Bank of Bos. v. Moody’s Corp., 821 F.3d 102,
   114 (1st Cir. 2016), abrogated on other grounds by Lightfoot v. Cendant Mortg.
   Corp., 137 S. Ct. 553 (2017); Roman v. Ashcroft, 340 F.3d 314, 328 (6th Cir.
   2003). The Ninth, Tenth, and Eleventh Circuits have implicitly reached the
   same conclusion by either employing § 1631 to cure a defect in personal
   jurisdiction, directing a district court to consider utilizing the provision to
   rectify a lack of personal jurisdiction, or approving such a transfer after it
   occurred. See Gray & Co. v. Firstenberg Mach. Co., 913 F.2d 758, 761-62 (9th
   Cir. 1990) (vacating and remanding to district court to consider transfer
   under § 1631 to cure lack of personal jurisdiction); Ross v. Colorado Outward
   Bound Sch., Inc., 822 F.2d 1524, 1527-28 (10th Cir. 1987) (reviewing case that
   was transferred under § 1631 to Colorado district court after New York
   district court found it lacked personal jurisdiction); Slatick v. Dir., Office of
   Workers’ Comp. Programs, U.S. Dep’t of Labor, 698 F.2d 433, 434-35 (11th
   Cir. 1983) (transferring case to the Third Circuit under § 1631 for lack of
   personal jurisdiction). And the Third and Eight Circuits have stated in dicta
   that a § 1631 transfer would be proper to cure a lack of personal jurisdiction.
   Johnson v. Woodcock, 444 F.3d 953, 954 n.2 (8th Cir. 2006) (explaining
   district court could have transferred action under § 1631 to cure lack of
   personal jurisdiction); Island Insteel Sys., Inc. v. Waters, 296 F.3d 200, 218 n.9
   (3d Cir. 2002) (explaining district court would have had authority to transfer
   action under § 1631 after finding it lacked personal jurisdiction). In fact,
   though a noted treatise cites the statute’s legislative history in counseling for
   limiting § 1631 to subject-matter jurisdiction and further states that courts
   “are rather evenly divided on the subject,” see Wright & Miller, Relation to
   Other Transfer Provisions, 15 Fed. Prac. & Proc. Juris. § 3842 (4th ed.), our
   research indicates that only some district courts—and no circuit courts—
   have actually adopted the view that § 1631 does not permit a transfer to cure




                                           7
Case: 19-30316         Document: 00515786923               Page: 8      Date Filed: 03/18/2021




                                           No. 19-30316


   a lack of personal jurisdiction. See, e.g., McTyre v. Broward Gen. Med. Ctr.,
   749 F. Supp. 102, 105 (D.N.J. 1990); Levy v. Pyramid Co. of Ithaca, 687 F.
   Supp. 48, 51 (N.D.N.Y. 1988); Nose v. Rementer, 610 F. Supp. 191, 192 n.1 (D.
   Del. 1985); c.f. Piazza v. Upjohn Co., 570 F. Supp. 5, 8 (M.D. La. 1983)
   (concluding that § 1631 authorized a transfer when a state court case was
   removed to the wrong district court because “nothing in the language of the
   statute, its legislative history or the cases cited . . . indicate[s] that the
   Congress intended such a restrictive construction of remedial legislation”).
           Thus, it appears no circuit split currently exists on this issue, 4 and
   while we cannot predict how those circuits who have left the question open
   will ultimately resolve the matter, we decline to now create a split by adopting
   an overly restrictive reading of § 1631. Because no amount of legislative
   history can defeat unambiguous statutory text, Bostock v. Clayton County, 140
   S. Ct. 1731, 1750 (2020), we join the weight of circuit authority and conclude
   that the use of the term “jurisdiction” in § 1631 encompasses both subject-
   matter and personal jurisdiction. The statute therefore permits a transfer
   when a district court lacks either type of jurisdiction and the other statutory
   prerequisites are met.
                                                2.
           Because § 1631 permitted the Texas district court to transfer this case
   to the Louisiana district court for lack of personal jurisdiction, we next must
   determine whether the Texas district court in fact did so. In transferring the



           4
              The Fourth and Seventh Circuits have noted but declined to decide the issue, In
   re Carefirst of Md., Inc., 305 F.3d 253, 257 n.2 (4th Cir. 2002); Carpenter-Lenski v. Ramsey,
   2000 WL 287651, at *2 (7th Cir. Mar. 14, 2000); and the Second Circuit has stated in
   dictum that “the legislative history of section 1631 provides some reason to believe that this
   section authorizes transfers only to cure lack of subject matter jurisdiction.” SongByrd, Inc.
   v. Estate of Grossman, 206 F.3d 172, 179 n.9 (2d Cir. 2000).




                                                 8
Case: 19-30316      Document: 00515786923           Page: 9     Date Filed: 03/18/2021




                                     No. 19-30316


   case to the Louisiana district court, the Texas district court explained:
   “Because the Court lacks personal jurisdiction over Mabe, and hence venue
   under § 1391(b)(1) is improper, the Court finds it suitable in the ‘interests of
   justice’ to transfer the case to the Western District of Louisiana, the district
   where the accident occurred.” The court cited only 28 U.S.C. § 1406(a) in
   support of this order. In its initial order denying Mabe’s motion for summary
   judgment and concluding that Franco’s claim was timely, the Louisiana
   district court stated that “[w]hile [the magistrate judge] did not mention
   Section 1631 when he transferred the proceeding to this Court, he did find a
   want of personal jurisdiction and that the interests of justice warranted the
   transfer.” The court concluded, therefore, that the magistrate judge in the
   Texas district court “ordered a Section 1631 transfer in all but name.”
          We agree with the Louisiana district court that § 1631’s provisions
   apply to the transferred case. The statute’s text stipulates that a district court
   “shall transfer” any case where it finds jurisdiction lacking and that transfer,
   rather than dismissal, would be “in the interest of justice.” 28 U.S.C. § 1631
   (emphasis added). In light of the mandatory language, our sister circuits have
   approved transfers even when the parties did not move under § 1631 and
   where the transferring court did not mention § 1631 in its transfer orders.
   See, e.g., Miller v. Hambrick, 905 F.2d 259, 262 (9th Cir. 1990) (“Although
   Miller did not move the district court to transfer the case, we have held that
   a motion to transfer is unnecessary because of the mandatory cast of section
   1631’s instructions.” (internal quotation marks, citations, and alteration
   omitted)); Ross, 822 F.2d at 1527 (10th Cir. 1987) (stating that, where district
   court transferred action pursuant to § 1406(a) and, alternatively, under
   § 1404(a), “[t]he correct course, however,. . . was to transfer the action
   pursuant to [§ 1631]”); see also Harutyunyan v. Love, No. CV 19-41, 2019 WL
   5551901, at *3-6 (E.D. La. Oct. 28, 2019) (analyzing transfer under § 1631,
   though district court cited only § 1406, because of § 1631’s compulsory




                                           9
Case: 19-30316         Document: 00515786923                Page: 10        Date Filed: 03/18/2021




                                            No. 19-30316


   language and because “[i]t [was] clear the [transferring c]ourt considered the
   interests of justice”). Here, the Eastern District of Texas concluded that it
   lacked jurisdiction over Mabe and that the transfer was in the interests of
   justice. Therefore, the provisions of § 1631 apply irrespective of the Texas
   district court’s invocation of § 1406(a). 5
                                                  B.
           Finally, we evaluate whether the Louisiana district court, in its second
   ruling, properly granted summary judgment to Mabe on the basis that
   Franco’s claim was prescribed. The answer to this question turns entirely on
   the interplay between 28 U.S.C. § 1631 and Louisiana’s prescription
   provisions.
           Under Louisiana law, delictual actions prescribe one year “from the
   day injury or damage is sustained.” LA. CIV. CODE art. 3492. Prescription
   is interrupted when the plaintiff “commences action . . . in a court of


           5
             Section 1406(a) permits “[t]he district court of a district in which is filed a case
   laying venue in the wrong division or district” to, “if it be in the interest of justice, transfer
   such case to any district or division in which it could have been brought.” In Goldlawr, Inc.
   v. Heiman, 369 U.S. 463, 465–66 (1962), which was decided two decades before § 1631 was
   enacted, the Supreme Court held that § 1406(a) permits a district court to cure a defect in
   venue through a transfer even when the transferor court lacks personal jurisdiction over
   the putative defendant. Because, under the terms of 28 U.S.C. § 1391(b), a district that
   lacks personal jurisdiction over a defendant will also generally be an improper venue for an
   action against that defendant, Goldlawr indicates that § 1406(a) could generally be utilized
   to cure a defect in personal jurisdiction prior to the enactment of § 1631. See also Dubin v.
   United States, 380 F.2d 813, 815 (5th Cir. 1967) (holding that § 1406(a) permitted transfer
   anytime there existed an “obstacle to an expeditious and orderly adjudication on the
   merits” (cleaned up)). As noted above, however, when Congress enacted § 1631, it
   employed mandatory language, stating that a district court “shall transfer” a case pursuant
   to its provisions when it lacks jurisdiction and the interests of justice so demand. Thus,
   regardless of whether a transfer is conducted under § 1406(a), § 1631’s provisions—
   including the requirement that the case “proceed as if it had been filed in . . . the court to
   which it is transferred on the date upon which it was actually filed in . . . the court from
   which it is transferred”—apply to the transferred case.




                                                  10
Case: 19-30316       Document: 00515786923             Page: 11     Date Filed: 03/18/2021




                                        No. 19-30316


   competent jurisdiction and venue.” Id. art. 3462. A plaintiff who files in an
   incompetent court or in an improper venue, however, receives the benefit of
   interruption only where he or she serves the defendant within the
   prescriptive period. Id.
          However, when a court utilizes § 1631 to “transfer [an] action . . . to
   [a] court . . . in which the action . . . could have been brought at the time it
   was filed or noticed[,] . . . the action . . . shall proceed as if it had been filed in
   . . . the court to which it is transferred on the date upon which it was actually
   filed in . . . the court from which it is transferred.” 28 U.S.C. § 1631
   (emphasis added). Section 1631, then, specifies that, after a § 1631 transfer,
   the suit is treated “as if” it had been commenced in the receiving court on the
   day it was originally filed in the transferor court. Thus, if § 1631 applies,
   Franco’s claim must be treated as if it was filed in the Louisiana federal
   district court for the Western District—a court of competent jurisdiction—
   on the day he filed the claim in the Texas district court. Because that day was
   within the one-year prescription period provided by Louisiana Civil Code
   Article 3492, prescription will have been interrupted under Louisiana Civil
   Code Article 3462, rendering Franco’s claim timely.
          Mabe argues on appeal that § 1631 is in direct conflict with Louisiana
   Civil Code Article 3462 and that Article 3462 must prevail under the Erie
   doctrine because it is a substantive Louisiana law. We do not agree that Erie
   requires that result. As the Supreme Court has observed, applying Erie “is
   sometimes a challenging endeavor.” Gasperini v. Ctr. for Humanities, Inc.,
   518 U.S. 415, 416 (1996). But we need not wade deeply into the murky Erie
   waters to determine that the doctrine of that case does not interfere with a
   straightforward application of § 1631 and the Louisiana Civil Code articles.
          First, the statute on which the Erie decision was in-part based, the
   Rules of Decision Act, provides that “[t]he laws of the several states, except




                                             11
Case: 19-30316      Document: 00515786923             Page: 12    Date Filed: 03/18/2021




                                       No. 19-30316


   where the Constitution or treaties of the United States or Acts of Congress otherwise
   require or provide, shall be regarded as rules of decision in civil actions in the
   courts of the United States, in cases where they apply.” 28 U.S.C. § 1652
   (emphasis added). Interpreting this statute, the Court in Erie declared that
   “[t]here is no federal general common law.” 304 U.S. at 78 (emphasis
   added). Thus, the Erie analysis is confined to the kind of judge-made federal
   practices that might arguably be characterized as common law—practices
   that have no source in a federal rule or statute. See Hanna, 380 U.S. at 469-
   70 (1965) (stating that the respondent in that case was incorrect to assume
   “that the rule of Erie R. Co. v. Tompkins constitute[d] the appropriate test”
   because there existed an on-point federal rule that directly controlled the
   matter at issue). For example, in Guaranty Trust Co. of New York v. York, 326
   U.S. 99, 111–12 (1945), the Court held that Erie mandated that federal courts
   apply state statutes of limitations to state-law claims heard pursuant to the
   courts’ diversity jurisdiction and not the federal courts’ own ad hoc notions
   of equitable timeliness. And in Gasperini v. Center for Humanities, Inc., 518
   U.S. 415, 430 (1996), the Court determined that Erie required that a federal
   court hearing a claim based in New York law apply New York’s “deviates
   materially” standard when determining whether a jury verdict is excessive as
   opposed to the traditional federal “shocks the conscious” standard, which is
   wholly judge-made and not rooted in any federal rule or statute.
          The Erie doctrine is not implicated when a valid federal rule or statute
   directly governs the matter at issue. See Hanna, 380 U.S. at 470 (“The Erie
   rule has never been invoked to void a Federal Rule.”); Budinich v. Becton
   Dickinson & Co., 486 U.S. 196, 198 (1988) (“Although state law generally
   supplies the rules of decision in federal diversity cases, it does not control the
   resolution of issues governed by federal statute.” (internal citation omitted));
   see also John Hart Ely, The Irrepressible Myth of Erie, 87 Harv. L. Rev. 693, 698
   (1974). When a valid federal rule or statute is directly controlling, it must be




                                            12
Case: 19-30316        Document: 00515786923               Page: 13       Date Filed: 03/18/2021




                                           No. 19-30316


   applied, for it preempts any contrary state law, rule, or practice under the
   normal operation of the Supremacy Clause. 6 Budinich, 486 U.S. at 198.
           Instead of the Erie analysis, the only questions regarding § 1631’s
   applicability are the same questions present in any case involving a federal
   statute: (1) whether § 1631 falls within the grant of “federal authority
   contained in Article I” or another portion of the Constitution, Hanna, 380
   U.S. at 471, and (2) whether “the scope of the [statute] in fact is sufficiently
   broad to control the issue before the Court.” 7 Walker, 446 U.S. at 749–50.
   As to the first question, Mabe does not argue that § 1631 is unconstitutional,
   and for good reason. There is little doubt that § 1631 falls within Congress’s
   authority to prescribe rules for the operation of federal courts. See Hanna,
   380 U.S. at 472 (“[T]he constitutional provision for a federal court system
   (augmented by the Necessary and Proper Clause) carries with it



           6
               Although the Erie doctrine is intended to reduce the “‘inequitable
   administration’ of the law” by limiting the scenarios in which the outcome of a case will
   vary based on whether the suit is heard in state or federal court, Walker, 446 U.S. at 753
   (quoting Hanna, 380 U.S. at 468), this does not obviate federal courts’ obligation to apply
   valid, on-point federal law. “Erie and its offspring cast no doubt on the long-recognized
   power of Congress to prescribe housekeeping rules for federal courts even though some of
   those rules will inevitably differ from comparable state rules.” Hanna, 380 U.S. at 473.
   “When, because the plaintiff happens to be a non-resident, [a state] right is enforceable in
   a federal as well as in a State court, the forms and mode of enforcing the right may at times,
   naturally enough, vary because the two judicial systems are not identic.” Id. (quoting York,
   326 U.S. at 108). Thus, that Franco’s claim would have been handled differently had it
   been brought in an incorrect Louisiana state court rather than an incorrect federal court is
   not a reason to decline to apply § 1631.
           7
             Because § 1631 is a statute enacted by Congress and not a procedural rule
   promulgated by the Supreme Court pursuant to the Rules Enabling Act, 28 U.S.C. § 2072,
   we need not address whether it complies with the statutory limits set by Congress in the
   Rules Enabling Act. See Hana, 380 U.S. at 463-64 (considering whether a Federal Rule of
   Civil Procedure exceeded the authority delegated to the Supreme Court under the Rules
   Enabling Act by “abridg[ing], enlarg[ing,] or modify[ing] any substantive right” (quoting
   28 U.S.C. § 2072)).




                                                13
Case: 19-30316     Document: 00515786923            Page: 14   Date Filed: 03/18/2021




                                     No. 19-30316


   congressional power to make rules governing the practice and pleading in
   those courts, which in turn includes a power to regulate matters which,
   though falling within the uncertain area between substance and procedure,
   are rationally capable of classification as either.”); Budinich, 486 U.S. at 199
   (holding “enactments ‘rationally capable of classification’ as procedural
   rules are necessary and proper for carrying into execution the power to
   establish federal courts vested in Congress by Article III, § 1” (quoting Hana,
   380 U.S. at 472)).
          As to the second question, the plain language of the statute governs
   when and where Franco’s claim must be considered to have been filed. To
   regard Franco’s action as filed on any date other than the day it was filed in
   the Texas district court would be to ignore § 1631’s directive that the date of
   filing shall be fixed as “the date upon which it was actually filed in . . . the
   court from which it is transferred.” And to treat Franco’s claim as if it were
   filed in an incompetent court would be to write out § 1631’s mandate that
   “the action or appeal shall proceed as if it had been filed in . . . the court to
   which it is transferred.” To omit either § 1631’s date-of-filing, place-of-
   filing, or manner of proceeding clauses from our reading of the statute would
   be contrary to the fundamental rules that “‘we must construe statutes so as
   to give meaning to all terms,’ and ‘we cannot accept’ a construction that
   renders statutory text ‘mere surplusage.’” Halliburton, Inc. v. Admin. Review
   Bd., 771 F.3d 254, 264 (5th Cir. 2014) (quoting In re McBryde, 120 F.3d 519,
   525 (5th Cir.1997)).
          We accordingly conclude that § 1631, which was specifically designed
   to protect federal litigants from the forfeiture that could result from a statute
   of limitations running after a plaintiff’s mistakenly filing an action in a court




                                          14
Case: 19-30316         Document: 00515786923                Page: 15        Date Filed: 03/18/2021




                                            No. 19-30316


   that lacks jurisdiction if the interests of justice so demand, 8 see Hempstead
   Cty. & Nevada Cty. Project v. E.P.A., 700 F.2d 459, 462-63 & n.4 (8th Cir.
   1983) (citing S. Rep. No. 97-275 (1982)), neither runs afoul of the Erie
   doctrine and the Rules of Decision Act it effectuates nor transgresses
   constitutional bounds. Section 1631 is therefore the standard against which
   the District Court for the Western District of Louisiana should have
   measured whether the action had been timely filed in that court, and its
   application must necessarily precede that of the Louisiana Civil Code
   articles.
           With this conclusion established, it is clear that Mabe is incorrect to
   contend that a “direct conflict” exists between § 1631 and Louisiana Civil
   Code Articles 3462 and 3492. Section 1631 determines when and where a
   transferred suit is deemed to have been filed, and neither Article 3462 nor
   Article 3492 says anything about when and where a case should be considered
   filed. Instead, the Louisiana Civil Code Articles only instruct a court to look
   to when and where a case was filed—the matters set by § 1631—to determine
   if the case is timely. In this case, for instance, § 1631 dictates that the case
   must be treated as if it were commenced in the United States District Court


           8
              This is not a case in which the plaintiff’s initial filing in an incompetent court was
   after the prescriptive period had already run. That was the scenario presented in Phillips v.
   Illinois Cent. Gulf R.R., 874 F.2d 984, 988 (5th Cir. 1989), in which we observed “that
   Congress [did not] intend[] that the defendant in every transferred case be deprived of all
   statute of limitations defenses.” As we noted there, “the curative effects of § . . . 1631 were
   intended to apply only in those circumstances where the action would have been timely
   filed in the transferee court at the time of filing in the transferor court.” Id. Franco satisfies
   this requirement because, had Franco initially filed his suit in the correct court, prescription
   on his claim would have unquestionably been interrupted under Louisiana Civil Code
   articles 3462 and his claim would have been indisputably timely under article 3492. Nor is
   there any suggestion that Franco’s misfiling was in bad faith. The benefits of § 1631 are
   available only when the transferor court determines that it is “in the interest of justice” to
   transfer the case rather than dismiss it, and the transferor court’s discretion serves as a
   guard against the provision being abused to unfairly prejudice a defendant.




                                                  15
Case: 19-30316        Document: 00515786923                Page: 16        Date Filed: 03/18/2021




                                           No. 19-30316


   for the Western District of Louisiana on November 22, 2016. Louisiana Civil
   Code Article 3642 then governs whether, based upon the action being
   commenced in the Western District of Louisiana on November 22, 2016,
   prescription was interrupted. Because the Western District of Louisiana is
   “a court of competent jurisdiction and venue” for this case, Louisiana Civil
   Code Article 3462 provides that prescription was interrupted on that date.
   Lastly, Louisiana Civil Code Article 3492 controls whether this interruption
   of prescription—on November 22, 2016—fell within the prescriptive period
   for the type of action Franco asserts. Because November 22, 2016, the date
   Franco is deemed to have filed under § 1631 and the date prescription was
   interrupted under Article 3462, is less than a year after November 24, 2015,
   the date Franco allegedly suffered the injury that is the basis of the action,
   Article 3492 provides that Franco’s claim is timely.                      By force of the
   Supremacy Clause, federal courts are bound to see that an action transferred
   under § 1631 shall proceed as if it had been filed according to the terms of that
   section, and nothing prevents a court from then giving full force to the
   Louisiana Civil Code Articles to determine whether the case is timely. 9



           9
              Indeed, the Western District of Louisiana concluded that § 1631 and Louisiana
   Civil Code Articles 3462 and 3492 do not conflict in its second ruling when it determined
   that Franco’s claim is time-barred. Citing Walker v. Armco Steel Corp., 446 U.S. 740, 753
   (1978), the court stated that no conflict exists between § 1631 and the Louisiana Civil Code
   articles. However, the district then proceeded to completely disregard § 1631, failing to
   treat the case as if it were originally filed in the Western District of Louisiana when applying
   the Louisiana Civil Code articles. By doing so, the district court misapprehended the
   central lesson of Walker: when no conflict exists between the identified state law and a
   federal rule or statute, there is no reason not to apply both the federal and state laws in
   diversity cases. Id. at 747 (“[I]n the absence of a[n identified] conflicting state procedure,
   the Federal Rule would plainly control . . . .” (citing Hanna, 380 U.S. at 465)); Id. at 753
   (stating “[t]here is simply no reason why, in the absence of a controlling federal rule,” the
   state rule should not be applied); see also id. at 752 (stating that the federal and state laws
   “can exist side by side, therefore, each controlling its own intended sphere of coverage
   without conflict.”).




                                                 16
Case: 19-30316        Document: 00515786923               Page: 17       Date Filed: 03/18/2021




                                           No. 19-30316


           In sum, § 1631 is an on-point federal statute that does not conflict with
   the Louisiana Civil Code Articles and that would preempt any contrary
   Louisiana law, rule, or practice under the Supremacy Clause, and the Erie
   doctrine provides no reason to avoid the statute’s application. 10 That statute
   therefore can and must govern our determination of when and where Franco
   is considered to have filed this action. See Budinich, 486 U.S. at 198 (stating
   “state law . . . does not control the resolution of issues governed by federal
   statute.” (internal citation omitted)). Applying § 1631 to the case at bar, we
   accept that, as far as we are concerned, Franco is deemed to have filed his
   suit in the Western District of Louisiana on November 22, 2016, the date he
   actually filed suit in the Eastern District of Texas. See 28 U.S.C. § 1631.
   Thus, for our purposes, Franco must be deemed to have filed his claim “in a
   court of competent jurisdiction and venue” on that date and thereby
   interrupted the one-year prescriptive period under Louisiana law, see LA.
   CIV. CODE arts. 3492, 3462, rendering his claim timely. The Louisiana




           10
               Our conclusion that § 1631 must set the applicable date and place of filing is
   confirmed by the decisions of other courts faced with the same question. The Tenth
   Circuit addressed this issue in examining the interaction between § 1631 and Colorado’s
   statute of limitations, explaining that under § 1631, the transferee court “must accept the
   date on which th[e] action was [brought in a court that lacked personal jurisdiction] . . . as
   the filing date in the [transferee] court.” See Ross, 822 F.2d at 1526-28 (emphasis added).
   And the Eastern District of Louisiana came to the same conclusion when recently
   considering precisely the laws at issue here. In a very similar case to the one at bar, the
   defendants argued just as Mabe does now, that the “Plaintiffs’ claim [wa]s prescribed
   under Louisiana law because Plaintiffs neither filed suit in a court of proper venue nor
   served a defendant before Louisiana’s one-year prescriptive period ran.” Harutyunyan,
   2019 WL 5551901, at *1, *3. The court disagreed, reasoning that “§ 1631 is a controlling
   and constitutionally enacted federal statute that governs the Court’s determination of
   when and where Plaintiffs are considered to have filed suit in this case.” Id. at 7. The court
   explained that “[u]nder § 1631, a transferred case proceeds as if it had been filed in the
   transferee court from the outset,” and therefore the plaintiffs’ claims were not prescribed.
   Id.




                                                17
Case: 19-30316    Document: 00515786923           Page: 18   Date Filed: 03/18/2021




                                   No. 19-30316


   district court therefore erred by granting Mabe summary judgment on the
   basis that Franco’s claim had prescribed.
                                        ***
         For the foregoing reasons, the judgment of the district court is
   REVERSED and this case is REMANDED for further proceedings.




                                        18
Case: 19-30316     Document: 00515786923             Page: 19   Date Filed: 03/18/2021




                                      No. 19-30316


   EDITH H. JONES, Circuit Judge, dissenting:
          Although I concur in Parts I and IIA of the panel opinion, I must
   respectfully dissent from Part IIB.          The majority concludes there that
   28 U.S.C. § 1631 respects one half of La. Civ. Code Art. 3462 but ignores the
   other half, thus depriving state prescription law of its complete meaning. I
   do not believe that Congress, in enacting Section 1631 to provide a remedy
   for cases accidentally filed in federal courts lacking jurisdiction, also intended
   to supersede state statutes of limitations. I would affirm the district court’s
   dismissal of this case as prescribed.
          Plaintiff Franco filed suit against the trucking company in Texas
   within one year following his accident. However, Texas courts had no
   jurisdiction over the defendant, and the federal court was faced with
   dismissing or transferring the suit to Louisiana, a court of proper personal
   jurisdiction. The court opted to transfer, with what I agree was de facto an
   order pursuant to Section 1631. Section 1631 provides that a federal court in
   this circumstance may, in the interest of justice,
          “transfer such action… to any other such court…in which the
          action…could have been brought,…and the action… shall
          proceed as if it had been filed in…the court to which it is
          transferred on the date upon which it was actually filed in…the
          court from which it was transferred”
   (emphasis added). In plain terms, this provision construes the date of filing
   in the transferee court as the date on which the case commenced in the
   transferor court. See, e.g., Phillips v. Ill. Cent. Gulf R.R., 874 F.2d 984, 987-
   88 (5th Cir. 1989) (holding that diversity case transferred from Texas to
   Louisiana was prescribed despite Section 1631’s adoption of the transferor
   court’s filing date); Ross v. Colo. Outward Bound Sch., Inc., 822 F.2d 1524
   (10th Cir. 1987) (case not barred by limitations after Section 1631 transfer).
   But the federal provision does no more.




                                           19
Case: 19-30316       Document: 00515786923              Page: 20      Date Filed: 03/18/2021




                                         No. 19-30316


           The majority opinion holds that Section 1631, which has rarely been
   construed in the context of a statute like Art. 3462, 1 by its terms controls not
   only the date and place of filing but also the “manner of proceeding” with
   the case. The “manner of proceeding,” evidently, then superseded state
   limitations law in this diversity case. I disagree. The statute’s language that
   the action “shall proceed” as if it had been filed in the transferee court on
   the date of filing in the transferor court incorporates only that date, not
   consequences that might follow from that date under state law.
           Accordingly, whether the original filing date is within the statute of
   limitations becomes a matter for the transferee court to decide, and that issue
   depends in a diversity case on the law of the forum state. The Supreme Court
   has held that where service of summons was integrally bound with a state
   court’s statute of limitations, the principles underlying Erie require federal
   courts to apply local law. As the Court explained, “[w]e can draw no
   distinction in this case because local law brought the case to an end after,
   rather than before, suit was started in the federal court….We cannot give it
   longer life in the federal court than it would have had in the state court
   without adding something to the cause of action.” Ragan v. Merchants Transf.
   & Warehouse Co., 337 U.S. 530, 533-34, 69 S. Ct. 1233, 1235 (1949).
           Ragan is on point with this case. As I noted above, the majority relies
   on half of the applicable statute, La. Civ. Code Art. 3462, which states that
   the one-year prescription period is “interrupted…when the obligee
   commences action against the obligor in a court of competent jurisdiction and
   venue.” But the rest of the provision states, “[i]f action is commenced in an


           1
            The majority cites one opinion from a district court in Louisiana. One other such
   case is Manieri v. Layirrison, 1998 WL 458186 (E.D. La. 1998) (holding suit prescribed
   under Art. 3462 after transfer from court of improper venue under 28 U.S.C. §§ 1404(a)
   or 1406(a)).




                                              20
Case: 19-30316     Document: 00515786923            Page: 21    Date Filed: 03/18/2021




                                     No. 19-30316


   incompetent court or in an improper venue, prescription is interrupted only
   as to a defendant served by process within the prescriptive period.” The
   majority treats Section 1631 “as if” its language, which states that the action
   shall proceed “as if” it had been filed in the transferee court on the filing date
   in the transferor court, also settled the question of a valid interruption of
   prescription under Louisiana law. But applying a retroactive filing date for
   the suit does not speak to whether the suit is timely under state law. Because
   Franco did not serve the defendant within the one year prescriptive period in
   the “incompetent” Texas court, Louisiana Art. 3462 held it barred. In
   Phillips, supra, a transfer under Section 1631 did not compel continuation of
   a suit commenced outside the Louisiana one-year prescription period, but in
   Ross, supra, the opposite result obtained. Section 1631 is neutral as to state
   law consequences. Governing law under Erie therefore continues to require
   fealty to the whole of Article 3462.
          In Walker v. Armco Steel Corp., the Supreme Court held that Ragan is
   still good law. 446 U.S. 740, 100 S. Ct. 1978 (1980). The Court pointed out
   that in Hanna [v. Plumer, 380 U.S. 460, 85 S. Ct. 1136 (1965)] there was a
   “direct collision” between federal and state procedural rules, whereas in
   Ragan and Walker such a clash was avoidable, and the states’ service of
   process requirements—intimately bound up in the states’ substantive
   statutes of limitations—had to apply. Id. at 748-49, 100 S. Ct. at 1984-85
   (“There is no indication that [Fed. R. Civ. P. 3] was intended to toll a state
   statute of limitations, much less that it purported to displace state tolling
   rules for purpose of state statutes of limitations.”).
          Applying the reasoning of Walker to this case, I contend, contrary to
   the majority, that the scope of Section 1631 is not so broad as to countermand
   Louisiana law’s integrated prescription and service of process limits. La. Civ.
   Code Arts. 3492, 3462. See id. at 751, 100 S. Ct. at 1985. In fact, the
   arguments made by the majority here are analogous to those rejected by



                                          21
Case: 19-30316        Document: 00515786923               Page: 22        Date Filed: 03/18/2021




                                           No. 19-30316


   Walker in considering whether Fed. R. Civ. P. 3 (“An action is commenced
   by filing a complaint with the court”) superseded Ragan or the integrated
   Oklahoma statute of limitations/service of process law in a diversity case. It
   would be odd if Congress, aware of Erie and Ragan, had enacted Section 1631
   with an eye to obliterating certain state limitations statutes only in cases
   where the plaintiff had first filed in a federal court lacking jurisdiction. Yet
   the result of the majority’s holding is not only to create a split between
   substantive outcomes in state and federal court in Section 1631 cases, but also
   a split between results in federal courts based solely on jurisdictional errors
   in the initial location of filing. 2
           For these reasons, Franco’s suit had prescribed upon transfer to
   Louisiana because he served summons on the defendant outside the one-year
   bar. I respectfully dissent.




           2
              If Franco had filed his suit in a Louisiana federal court that possessed personal
   jurisdiction but proceeded to serve the defendant outside the one-year prescriptive period,
   Art. 3462 would bar the suit pursuant to Erie principles. Federal Rule 3 would not bail him
   out. According to the majority’s opinion here, however, if the plaintiff first filed in a court
   lacking personal jurisdiction and served process after the one-year prescriptive limit,
   Art. 3462 plays no role, he may have a Section 1631 transfer, and his case will proceed.




                                                 22